    Case 1:21-cv-00534-JPC Document 15 Filed 03/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SARAH HOGAN

                            Plaintiff,                         Docket No. 1:21-cv-00534-JPC

    - against -


ROBERT KNIGHTON NEW YORK LLC

                            Defendant.



                  [PROPOSED] REVISED SCHEDULING ORDER

JOHN P. CRONAN, United States District Judge:

       Plaintiff filed the Complaint in this action on January 21, 2021. (Dkt. 1.) The

docket reflects that Defendant was served with the Complaint on January 27, 2021,

making its answer due by February 17, 2021. (Dkt. 8.) To date, Defendant has not

appeared in this action nor answered the Complaint. A Clerk’s Certificate of Default

was filed on March 9, 2021. (Dkts. 11.)

       On March 23, 2021, Plaintiff informed the Court that contact had been

established with Defendant and requested a 30-day extension to file her motion for

default judgment so as to provide the parties an opportunity to resolve the matter.

       It is hereby ORDERED that no later than April 26, 2021, Plaintiff shall move

for default judgment, in accordance with Local Civil Rule 55.2 and 3.D of the Court’s

Individual Rules and Practices for Civil Cases, or show cause why this case should

not be dismissed for failure to prosecute. Pursuant to this Court’s Individual Rules,

Plaintiff must serve her motion for default judgment and supporting paperwork on
     Case 1:21-cv-00534-JPC Document 15 Filed 03/23/21 Page 2 of 3



Defendants by April 26, 2021, and must file an Affidavit of Service on ECF by April

29, 2021. Defendants shall file any opposition to the motion for default judgment no

later than May 17, 2021. Plaintiff shall file any reply no later than May 24, 2021.

       It is further ORDERED that Defendant appear and show cause at a hearing before
                June 1, 2021
this Court on ___________________       2:00 p.m. _ _ _ . why an order should not
                                  at ___________

be issued granting a default judgment against Defendant. That hearing shall take

place telephonically. At the scheduled time, counsel for all parties should call (866)

434-5269, access code 9176261. In the event that Defendant does not appear, Plaintiff’s

counsel should be prepared to discuss any communications with Defendant or

representatives for Defendant regarding this litigation and any intent to challenge

the suit, including discussions about the alleged illegal conduct prior to the filing

of the lawsuit; how Defendant was served with the Summons and Complaint and this

Order; why Plaintiffs’ counsel is confident that Defendant has been served with those

documents and has notice of the hearing; and the method for calculating damages. In

the event that Defendant appears in this case and opposes the motion for default

                                                     June 1, 2021
judgment prior to the scheduled court appearance on ______________, that court

appearance shall also serve as an Initial Case Management Conference pursuant to 5.B

of the Court’s Individual Rules and Practices in Civil Cases.

       It is further ORDERED that Plaintiff serve Defendant via overnight courier with

a copy of this Order within one week of the date of this Order. must file proof of such

service on the docket.


       SO ORDERED.
       March 23, 2021
Dated: ______________________, 2021
Case 1:21-cv-00534-JPC Document 15 Filed 03/23/21 Page 3 of 3




 New York, New York


                                   __________________________
                                   JOHN P. CRONAN
                                   United States District Judge
